

115 S1573 RS: American Discovery Trail Act of 2017
U.S. Senate
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 515115th CONGRESS2d SessionS. 1573[Report No. 115–301]IN THE SENATE OF THE UNITED STATESJuly 18, 2017Mr. Coons (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 16, 2018Reported by Ms. Murkowski, with an amendmentOmit the part struck throughA BILLTo authorize the Secretary of the Interior and the Secretary of Agriculture to place signage on
			 Federal land along the trail known as the American Discovery Trail, and for other purposes. 
	
 1.Short titleThis Act may be cited as the American Discovery Trail Act of 2017. 2.DefinitionsIn this Act:
 (1)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to Federal land under the jurisdiction of the Secretary of the Interior; or
 (B)the Secretary of Agriculture, with respect to Federal land under the jurisdiction of the Secretary of Agriculture.
 (2)TrailThe term Trail means the trail known as the American Discovery Trail, which consists of approximately 6,800 miles of trails extending from Cape Henlopen State Park in Delaware to Point Reyes National Seashore in California, as generally described in volume 2 of the National Park Service feasibility study dated June 1995.
			3.Signage along the American Discovery Trail
 (a)Signage authorizedAs soon as practicable after the date on which signage acceptable to the Secretary concerned is donated to the United States for placement on Federal land at points along the Trail, the Secretary concerned shall place the signage on the Federal land.
 (b)No federal fundsNo Federal funds may be used to acquire signage authorized for placement under subsection (a).July 16, 2018Reported with an amendment